Citation Nr: 1329805	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus. 

2.  Entitlement to compensation for pain and weakness in both feet under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a left leg injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran was active duty for training from March 1974 to July 1974, and had active duty service from August 1974 to February 1975. 

This issue of entitlement to compensation of diabetes mellitus under the provisions of 38 U.S.C.A. § 1151 comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the North Little Rock, Arkansas regional office (RO) of the Department of Veterans' Affairs (VA).  The rating decision also denied the Veteran's claim of service connection for diabetes mellitus; and compensation for  impotency under the provisions of 38 U.S.C.A. § 1151. 

The Veteran testified before an RO hearing officer in August 1999, prior to adjudication of the claims.  A transcript of that hearing is associated with the claims folder. 

The Board remanded this matter for further development and adjudication in May 2001, July 2003 and August 2004.  In an August 2005 decision, the Board denied entitlement to service connection for diabetes mellitus, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus and impotency. 

This decision was appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The Veteran stated in his Appellant Brief that he was only appealing the Board's determination regarding his entitlement to diabetes mellitus under 38 U.S.C.A. § 1151.  The Board's August 2005 decision was set aside by the CAVC in a July 2007 memorandum decision, which remanded the outstanding issue to the Board for readjudication.  While the July 2007 memorandum decision did not specifically enumerate which portions of the Board's August 2005 decision had been vacated, the text of the memorandum opinion notes that the issue on appeal was entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151. 

The Board remanded the issue again in December 2007 and June 2009 for additional development and adjudication.

The Board's most recent remand included instructions to issue a statement of the case with regard to the issue of entitlement to a total rating for compensation based on individual unemployability.  In March 2010, the Veteran withdrew his appeal as to that issue.

With regards to the Veteran's claim for compensation for pain and weakness in both feet under the provisions of 38 U.S.C.A. § 1151, the RO denied the claim by way of an April 2009 rating decision.  A notice of disagreement was received in April 2010; a statement of the case was issued in October 2010; and a substantive appeal was received in October 2010.   

In an April 2011 rating decision, the RO denied service connection for a left leg injury.  It also found no new and material evidence had been received to reopen a claim for service connection for diabetes.  The Veteran filed a timely notice of disagreement with regards to these issues in April 2011.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.

In May 2010 correspondence, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability to his hands.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Diabetes mellitus (under §1151)

The CAVC vacated the Board's August 2005 decision because it found that the Board did not indicate whether the expert reviewer's report had been obtained or was capable of being obtained (Vol. 5).

The Board's December 2007 Remand instructed the RO to attempt to obtain the expert medical opinion from the North Little Rock Area Office of the VA Regional Counsel.  In April 2008, the RO contacted the North Little Rock Area Office and asked if the expert opinion was rendered by Dr. E.B. of the Buffalo VA Medical Center (Vol. 5).  The letter stated that a negative response would be appreciated.  It does not appear that a response was received.  An October 2008 email reflects that the Senior Claims Examiner had "made several attempts" to complete the remand order.  There is no detailed explanation as to what attempts were made.  In any case, the Senior Claims Examiner requested further assistance; but it does not appear that there was any response to that email.  The only response in the claims file is a November 2009 statement from a staff attorney with the District Counsel, which states that Dr. E.B. was not the author of the aforementioned medical opinion (Vol. 6).  

VA's efforts to obtain records in the custody of a federal entity must continue until the records are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, there has been no determination that the medical opinion does not exist or that further efforts would be futile.  Consequently, VA is required to make further efforts to obtain these records.

Additionally, the Veteran submitted a June 2009 Statement contending that a December 2008 VA examination was inadequate (Vol. 5) because the examiner did not have access to all of his treatment records.  Given the amount of additional treatment records that have been incorporated into the claims file since the December 2008 examination, a new VA opinion is warranted.

Pain and weakness in both feet (under §1151)

There has been no opinion regarding whether this is an additional disability due to the VA's refusal to treat the Veteran when he first sought treatment.  A medical opinion is needed before the Board can render a decision on the claim.  

Additionally, the Board notes that the Veteran is attempting to reopen a claim for service connection for diabetes mellitus.  If the claim is reopened and granted, the neurologic disability to his feet could be secondary to diabetes.  As such, the Veteran might be able to obtain entitlement to service connection for pain and weakness in his feet secondary to diabetes mellitus.  

Left leg injury; attempt to reopen claim for service connection for diabetes mellitus.

As noted above, the Veteran filed a timely notice of disagreement; but the RO has yet to issue a statement of the case.  The issue must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should make sure that the VA records are updated and in the claims folder.   
 
2.  The AOJ should make additional attempts to locate the expert medical opinion identified in the May 1999 correspondence.  All attempts to obtain the opinion must be documented.  If the AOJ determines that the record does not exist or that further efforts to obtain it would be futile, the AOJ must document that determination.  

3.  The AOJ should obtain a medical opinion as to whether the delay in treating the Veteran's diabetes mellitus caused additional disability. The claims file must be made available to the examiner for review in connection with the examination.  The examiner should provide opinions as to:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has suffered additional disability, in the form of aggravation of diabetes mellitus, as the result of VA medical treatment, 

(b) whether any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably forseeable,

(c)  whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's pain and weakness in his feet constitutes an additional disability, as the result of VA medical treatment, 

(d) whether the disability such is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers or was due to an event not reasonably forseeable.

The Board notes that the VA examiner must discuss the March 1998 and September 1999 correspondences from Dr. G.C.E., and (if found) the expert medical opinion that states that the Veteran's "blood sugar level was high on the day he came in and there should have been some followup."  

For each opinion, the examiner must provide reasons.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  The AOJ should issue a statement of the case, on the issues of entitlement to service connection for a left leg injury and whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  This issue should not be returned to the Board unless a sufficient substantive appeal is received.  

5.  If the claims on appeal remain denied, the AOJ should issue a supplemental statement of the case before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



